Title: From Louisa Catherine Johnson Adams to John Adams, 23 December 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 23d Decbr 1821.
				
				Altho’ I write with difficulty I cannot resist the temptation and must gratify myself by writing to you and my Dear Charles even if I pay dear for it—Upon one subject the nearest to my heart I will say nothing lest I should say too much—In this world we must innure ourselves to disappointments and we must learn to meet them with patience and only remember them as incitements to greater exertions in future—Be assured that in well doing we have the greatest of all satisfaction the approbation of an approving conscience and with this all circumstances however painful they may be to our feelings for a time prove but the ephemeral evils of a little hour which is for ever gone ere we have hailed its birth—Madame de Stael was certainly a woman of an extraordinary cast and her talents blazed with a  lustre even during her life; and after her death as a brilliant metear for Fame to record and Trumpet to Posterity—Fortunately however for mankind, such women are rare; such minds could not be fitted for the common relations of society—They could not bear the shackles and restraints which man for his own comfort necessarily imposes, and would soar above that social and moral compact, which forms the strong basis of family union, peace, and happiness.—As a single individual, she was an object of universal admiration, As a Daughter to her Mother, and as a Wife, she utterly failed in those qualifications in which the real and great merit of Women consist—The natural propensity to coquettry which exits, in every female heart, and which varies but really remains until long after it is supposed to be no more, would utterly unfit us for the operations of government which even in the hands of Men give too much opportunity to display the narrow and evil passions of humanity; without the excitement of petty allurements addressed altogether to the sensual passions, and irritating natures of Mankind—Woman when she steps out of the common and limitted bounds of her Sex is an Angel, or a Devil: and as superiority generally creates a torrent of envy, hatred, malice, and all uncharitableness, the latter as the great success, while the former shrinks dismayed from the appalling contact of vice and depravity—Your Mother my beloved Son is always flattered by the even exaggerated opinion of her children; for to them had she the ability, she would combine all that is great and excellent by way of example and stimulus to exertion—
				
					L. C. A—
				
				
			